Citation Nr: 0922186	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of osteoporosis of the lumbar spine, currently 
rated as noncompensably disabling.

2.  Evaluation of right leg stress fracture, currently rated 
as noncompensably disabling.

3.  Evaluation of left leg stress fracture, currently rated 
as noncompensably disabling.

4.  Evaluation of left foot stress fracture, currently rated 
as noncompensably disabling.

5.  Evaluation of idiopathic hypercalciuria, currently rated 
as noncompensably disabling.




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to a compensable evaluation for 
osteoporosis of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of nonunion or malunion of the left 
tibia and fibula; there is minimal knee disability associated 
with left leg stress fracture.

2.  There is no evidence of nonunion or malunion of the right 
tibia and fibula; there is minimal knee disability associated 
with right leg stress fracture.

3.  Left foot stress fracture is not productive of any 
functional impairment.

4.  Idiopathic hypercalciuria is not productive of any 
impairment.




CONCLUSIONS OF LAW

1.  Left leg stress fracture is 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a Diagnostic Code 5262 (2008).

2.  Right leg stress fracture is 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a Diagnostic Code 5262 (2008).

3.  The criteria for a compensable evaluation for left foot 
stress fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Code 5284 
(2008).

4.  The criteria for a compensable evaluation for idiopathic 
hypercalciuria have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7508 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in March 2006 discussed the evidence necessary 
to support a claim of entitlement to service connection.  
This letter invited the Veteran to identify any treatment 
pertinent to her claimed disabilities.  The evidence of 
record was listed and the Veteran was told how VA would 
assist her in obtaining additional relevant evidence.  She 
was also advised of the manner in which VA determines 
disability ratings and effective dates. She was provided with 
a list of Veterans Service Organizations and advised that she 
could contact an organization for assistance with her claim.

In May and June 2008 the Veteran was provided with the 
specific rating criteria used in the evaluation of her 
service-connected disabilities.

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. At 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In any event, in May 
and June 2008 the Veteran was provided with notice of the 
criteria regarding evaluation of the disabilities at issue 
herein.  Moreover, she indicated in May 2008 that she had no 
additional supportive evidence to submit.    

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations were conducted, 
and the Board finds that such examinations were adequate in 
that they were carried out by neutral, skilled providers who 
conducted an in-depth analysis of the Veteran's service-
connected disabilities.  Neither the Veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The Veteran's service treatment records indicate that she was 
seen at the Naval Hospital Great Lakes in October 2005 with 
complaints of pain in multiple lower extremity joints, 
particularly the feet and shins.  A bone scan in November 
2005 revealed multiple stress fractures involving the middle 
third of the tibias on both sides, the fourth metatarsal on 
the left foot, and the base of the first metatarsal of the 
left foot.  A metabolic workup revealed idiopathic 
hypercalciuria, a congenital condition in which the kidneys 
are unable to reabsorb calcium which is lost in the urine.  
The final diagnoses were idiopathic hypercalciuria, multiple 
stress fractures of the lower extremities, and osteoporosis 
and osteopenia.  The Veteran was recommended for medical 
separation as she was unable to perform the normal daily 
activities required for service.  She was subsequently 
separated due to disability.

On VA general medical examination in March 2006, the Veteran 
was noted to have a history of osteoporosis and 
hypercalciuria.  She reported chronic back pain.  Physical 
examination revealed an erect posture and normal gait.  

On VA orthopedic examination in March 2006, the examiner 
noted that the Veteran sustained stress fractures in the Navy 
and was diagnosed with osteoporosis.  The Veteran denied 
severe pain of the left or right leg or left foot on the date 
of examination.  She ambulated in an upright position with no 
external aid.  She stated that she was getting better every 
month.  Inspection of the bilateral legs revealed no swelling 
or edema.  There was no crepitus.  Range of motion of the 
ankles was dorsiflexion from zero to 20 degrees, and plantar 
flexion from zero to 40.  Range of motion of the knees was 
from zero to 125 degrees.  The diagnosis was stress fracture 
of both tibias and fibulas.  The examiner noted that the 
Veteran had no limited or painful  motion, or lack of 
coordination, due to the stress fractures.  However, he noted 
that she had mild to moderate weakness and lack of endurance.  
With regard to the Veteran's left foot, the orthopedic 
examiner noted the history of a stress fracture in the left 
fourth digit.  The Veteran reported that her foot had 
improved and that she could walk on the left lower extremity 
with no localized pain.  Physical examination revealed no 
swelling or edema.  There was no crepitus.  There was no 
localized pain on deep palpation of the dorsal or plantar 
aspect of the left foot.  The diagnosis was stress fracture 
of the left foot by history.  There was no limited or painful 
motion, weakness, lack of endurance, or lack of coordination 
caused by the disability.  The examiner concluded that the 
Veteran had no exacerbation of symptoms to date.  

A VA nephrology examination was also carried out in March 
2006.  The examiner reviewed the Veteran's history.  
Laboratory tests carried out on the occasion of this 
examination revealed normal kidney function.  Calcium was 
normal.  Ultrasound revealed no hydronephrosis or stones, and 
was otherwise normal.  The assessment was idiopathic 
hypercalciuria.

An additional VA examination was carried out in November 
2007.  The examiner reviewed the Veteran's history.  Physical 
examination revealed no discomfort of the bilateral tibias.  
Tuning fork test was negative.  There was no dysfunction and 
no discomfort to palpation.  The Veteran could flex both 
knees to 140 degrees and extend them to zero degrees.  Range 
of motion of the ankles was flexion to 50 degrees and 
dorsiflexion to 20 degrees.  Examination of the Veteran's 
feet was negative for tenderness or discomfort over the 
metatarsals.  There was some flexible loss in arch height.  
The Veteran was able to squat and stand up.  She could walk.  
There were no abnormalities to palpation and no bunions or 
corns.  X-rays of the legs and left foot were normal.  The 
examiner indicated that there were no flare-ups and that 
there was no loss of range of motion or loss in functional 
capacity due to pain, fatigue, weakness, or lack of endurance 
after repetitive use.  He noted that he had scheduled the 
Veteran for a bone scan and a 24-hour urine calcium, which he 
needed to complete his report, but that the Veteran did not 
report for the bone scan and did not provide a 24-hour urine 
collection.  The impressions included hypercalciuria by 
history, and the examiner noted that the Veteran did not 
report for the scheduled examination.  The impressions also 
included notations of normal bilateral tibial examinations 
and left foot examination.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disabilities at issue 
have not significantly changed and that uniform ratings are 
appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

	Stress Fractures of the Legs 

The Veteran's bilateral leg stress fractures are evaluated as 
noncompensably disabling under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5262 (2008).  The Veteran's 
specific disability is not listed on the Rating Schedule, and 
the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2008).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.71a, DC 5262, impairment of 
the tibia and fibula.

A 10 percent evaluation is warranted where there is malunion 
of the tibia and fibula with slight knee or ankle disability.  
A 20 percent evaluation is assessed where there is malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  A higher evaluation of 30 percent is warranted 
where there is malunion of the tibia and fibula with marked 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Upon careful review of the record, the Board has determined 
that 10 percent evaluations are warranted for left and right 
leg stress fractures.  As noted, a 10 percent rating requires 
the presence or functional equivalent of malunion of the 
tibia and fibula with slight knee or ankle disability.  No 
disability of the ankles has been shown.  Rather, the record 
demonstrates that the Veteran has full, painless range of 
motion of the ankles.  In regard to the knees, the motion is 
either full or minimally restricted.

The Board has considered the effect of pain and weakness.  38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca.  Here, the March 2006 VA 
examination documented that the Veteran had mild to moderate 
weakness and lack of endurance due to the stress fractures.  
The Board assumes that the VA examiner was competent to make 
that assessment.  Furthermore, although the DeLuca factors do 
not neatly fit into a rating factor based upon limitation of 
motion, regulations require such consideration.  Based upon 
the assessment of the presence of weakness and lack of 
endurance, coupled with the minimal limitation of motion on 
the March 2006 examination, the Board cannot conclude that 
there is no compensable level of disability.  Therefore, in 
accordance with the concepts included in section 4.59, the 
minimum evaluation for the impairment is assigned for each 
lower extremity.  As noted in the medical board report, the 
Veteran was not allowed to run or perform jumping, 
calisthenics or impact exercises.  Such restrictions reflect 
an impairment greater than non-compensable.

The Board also observes that a higher evaluation may also be 
assigned if there is evidence demonstrating the functional 
equivalent of flexion of the knee limited to 30 degrees, or 
moderate knee impairment.  Separate evaluations may be 
assigned for impairment of extension, or for subluxation or 
instability.  Here, there is no proof during this appeal 
period of painful motion.  Extension has always been normal 
and flexion has ranged between 125-140 degrees.  The Board 
notes that the normal range of motion is from 0 to 140 
degrees.  Flexion limited to 125 degrees is significantly 
better that flexion functionally limited to 30 degrees.  
Furthermore, the Veteran's restriction was not accompanied by 
pain and muscle power was normal.  Although there was lack of 
endurance and weakness, the impairment was described as mild 
to moderate.  We conclude that the lay and medical evidence 
establishes that the Veteran does not have moderate knee 
disability and does not have the functional equivalent of 
flexion limited to 30 degrees.  The examiner's assessment of 
mild to moderate has been considered, but the actual 
documented clinical findings are more probative of the degree 
of impairment than the examiner's range of the assessment.  
In addition, there is no subluxation, instability or 
impairment of extension.

The Board notes that the Veteran is competent to report that 
her disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that evaluations in excess of 
10 percent are not for application.  To the extent that she 
asserts that she is entitled to a compensable evaluation, the 
Board agrees.  To the extent that an evaluation in excess of 
10 percent is sought, the preponderance of the evidence is 
against the claim.

	Stress Fracture of the Left Foot

This disability is evaluated as noncompensably disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, for 
other injuries of the foot.  Under these criteria, a 10 
percent rating contemplates a moderate disability; a 20 
percent rating contemplates a moderately severe disability; 
and a 30 percent rating contemplates a severe disability. 

Upon close review of the evidence, the Board has determined 
that a compensable evaluation is not warranted for this 
disability.  In this regard, while the Veteran has complained 
of intermittent pain, the Board finds that the most 
persuasive evidence is the various VA examination reports 
which show essentially no functional impairment due to the 
stress fracture.  The objective evidence does not demonstrate 
that the stress fracture residuals more nearly approximate 
moderate disability.  Rather, the November 2007 VA examiner 
stated that the left foot examination was normal.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2006); 
DeLuca.  The Board notes that on examination in November 
2007, the Veteran reported no pain and no current functional 
problems with work or activities of daily living.  In 
summary, neither the lay nor medical evidence reflects the 
functional equivalent of the criteria required for 
compensable evaluations.  See Johnston.  Accordingly, the 
Board finds that the disability does not more nearly 
approximate the criteria for a compensable rating.

The Board notes that the Veteran is competent to report that 
her disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that compensable evaluations 
are not for application.

	Idiopathic Hypercalciuria

This disability is also evaluated as noncompensably 
disabling, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7508.  The Veteran's specific disability is not listed 
on the Rating Schedule, and the RO assigned Diagnostic Code 
7599 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2008).  The RO determined 
that the most closely analogous diagnostic code is § 4.115b, 
Diagnostic Code 7508, for nephrolithiasis.  

Under Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis, pursuant to Diagnostic Code 7509, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy; drug therapy; or invasive or non-
invasive procedures more than two times a year.  The criteria 
for nephrolithiasis provides for a maximum rating of 30 
percent.  For a rating in excess of 30 percent, the kidney 
disability is to be rated as hydronephrosis.  38 C.F.R. § 
4.115b, Diagnostic Code 7508.  The criteria for 
hydronephrosis provides a 10 percent evaluation for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent evaluation is warranted for 
frequent attacks of colic, requiring catheter drainage.  A 30 
percent evaluation requires frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  38 C.F.R. § 
4.115b, Diagnostic Code 7509.

On review of the evidence pertaining to this claim, the Board 
finds that a compensable evaluation is not for application.  
Rather, although there is a diagnosis of hypercalciuria, the 
evidence demonstrates that there have been no episodes of 
stone formation or colic associated with this diagnosis.  In 
November 2007, the Veteran failed to report for a 24-hour 
urine collection.  Evidence obtained from this test was 
necessary for the November 2007 examiner to provide further 
information and conclusions regarding the severity of this 
disability.  Unfortunately, there is otherwise no evidence 
that supports a compensable evaluation for this disability.  
The evidence preponderates against a higher evaluation for 
idiopathic hypercalciuria, and as such, the claim must be 
denied.

        Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that her service-connected stress 
fractures or hypercalciuria have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Here, the Veteran reports no loss of 
work due to her service connected disabilities and no 
treatment for the disabilities at issue herein.  The Board 
notes that 38 C.F.R. § 4.1 establishes that the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time proportionate to the 
several grades of disability.  In this case, the lay and 
medical evidence establishes that she has not reached even 
the level of considerable lost time.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

ORDER

Entitlement to a 10 percent evaluation for right leg stress 
fracture is granted.

Entitlement to a 10 percent evaluation for left leg stress 
fracture is granted.

Entitlement to a compensable evaluation for left foot stress 
fracture is denied.

Entitlement to a compensable evaluation for idiopathic 
hypercalciuria is denied.


REMAND

On VA examination in November 2007, the Veteran reported that 
she had a Worker's Compensation claim pertaining to her back 
during her time as a human relations specialist.  Records 
pertaining to this claim might provide evidence supportive of 
the instant claim and should be obtained.

At the November 2007 VA examination the Veteran also reported 
that she received private medical care for her back.  The 
Veteran is advised that she should submit or identify records 
of private care if she wishes them to be considered in 
further adjudication of the instant appeal.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

Obtain from the appropriate agency any 
records pertaining to a Worker's 
Compensation claim in 2004. If the agency 
holding such records requires a signed 
release, the AOJ should secure such from 
the Veteran. All attempts to obtain these 
records should be documented in the 
claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


